Citation Nr: 0407797	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-04 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty service from January 1943 to 
February 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2002, a statement 
of the case was issued in November 2002, and a substantive 
appeal was received in February 2003.  In March 2004, the 
veteran's appeal was advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran has alleged that he is unemployable as a result 
of his service-connected disabilities and TDIU is warranted.  
Service connection is currently in effect for post-traumatic 
stress disorder (PTSD) evaluated as 50 percent disabling and 
migraine headaches evaluated as 30 percent disabling.  

In April 2002, a VA medical examiner opined that the 
veteran's migraines do not prevent him from being employed.  
In a July 2002 letter, a VA psychiatric clinical specialist 
stated that the veteran is not able to maintain gainful 
employment, but this examiner included reference to various 
nonservice-connected disabilities.  It is therefore unclear 
whether this examiner believes the veteran to be unable to 
obtain substantially gainful employment due solely to 
service-connected disabilities.  

Although the Board regrets further delay in appellate review, 
the veteran's representative has referred to the lack of 
clarity in the above-cited psychiatric opinion and has 
requested another opinion.  The Board agrees with the 
representative that a clarifying medical opinion should be 
obtained to ensure an adequate record for appellate review. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant has been furnished proper 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the impact of the PTSD disability on his 
social and occupational functions.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should 
specifically comment on the effect of the 
PTSD on the veteran's ability to obtain 
and retain substantially gainful 
employment.  The examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's service-connected disabilities 
alone, render him unable to obtain and 
maintain substantially gainful 
employment.  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



